Case: 2:16-cv-00680-GCS-KAJ Doc #: 86 Filed: 02/20/19 Page: 1 of 1 PAGEID #: 624
**AO 450 (Rev. 5/85) Judgment in a Civil Case


                      UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO


                                                JUDGMENT IN A CIVIL CASE
Don Fairfax,

                 vs                             Case No. 2:16-cv-680

Hogan Transportation Equipment, Inc.            Judge Smith
                                                Magistrate Judge Jolson



[] Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
and the jury has rendered its verdict.

[] Decision by Court. This action came to trial or hearing before the Court. The issues have been
tried or heard and a decision has been rendered.

[X] Decision by Court. This action was decided by the Court without a trial or hearing.


        IT IS ORDERED AND ADJUDGED that pursuant to the February 20, 2019 ORDER
        this case is dismissed with prejudice..




Date: February 20, 2019                         Richard W. Nagel,   Clerk


                                                  s/ Spencer D Harris
                                                By Spencer D. Harris /Deputy Clerk
